DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 11/16/2020. 
The Examiner acknowledges the preliminary amendment filed on 11/16/2020 in which amendments were submitted. 
Claims 21-39 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 11/16/2020 are noted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,185,766. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application are directed to an apparatus for supplying user inputs to a computer program to control the computer program.  The dependent claims are also rejected due to their dependency of rejected independent claims. The claim comparisons are seen below in the chart.


Instant Application 17/098,573
U.S. Patent 11,185,766
21. An apparatus for supplying user inputs to a computer program to control the computer program, the apparatus comprising: 


at least one pivoting trigger biased to a resting position when the trigger is not activated, the trigger comprising: 

an outer surface configured to be activated by a user, and an inner surface opposite the outer surface, the inner surface configured to define a travel path in response to an activation of the trigger; 

a removable cover portion configured to attach to the apparatus; and 

a trigger adjustment mechanism disposed on an internal surface of the removable cover portion such that when the removable cover portion is attached to the apparatus, the trigger adjustment mechanism extends from a plane different from the plane of the travel path into a void behind the inner surface of the trigger, the trigger adjustment mechanism configured to adjust a length of the travel path.

22. The apparatus of claim 21, wherein the trigger adjustment mechanism is configured to adjust an end position of the trigger when the trigger is depressed.
23. The apparatus of claim 21, wherein the trigger adjustment mechanism is configured to shorten a range of motion of the trigger.

24. The apparatus of claim 21, wherein the removable cover portion includes an aperture and wherein the trigger adjustment mechanism is configured to be manually adjusted through the aperture.

25. The apparatus of claim 21, wherein the removable cover portion is configured to attach to the apparatus without the use of tools.

26. The apparatus of claim 25, wherein the removable cover portion comprises a grip portion configured to be held in a hand of the user during operation of the apparatus.

27. The apparatus of claim 21, wherein the trigger adjustment mechanism includes an end stop portion configured to contact the inner surface of the trigger.

28. The apparatus of claim 27, wherein the end stop portion is deformable.

29. The apparatus of claim 21, wherein the apparatus comprises a game controller.

30. The apparatus of claim 21, wherein the computer program comprises a game program.

1. An apparatus for providing a user input to a computer program for controlling the computer program, the apparatus comprising: 

an outer case; 
at least one depressible trigger pivotally mounted to the apparatus and biased to a resting position when the depressible trigger is not activated, the depressible trigger having an outer surface configured for engagement during operation and extending outside the outer case, and an inner surface opposite the outer surface, wherein the inner surface defines a travel path in response to an activation of the depressible trigger; and 



a mechanism extending from a plane different from the plane of the travel path into a void behind the inner surface of the depressible trigger, wherein the void is defined by the outer case, the mechanism configured to adjust a length of the travel path of the depressible trigger.




2. The apparatus of claim 1, wherein the mechanism is manually adjustable by a user to adjust a range of motion of the depressible trigger from a first range of motion to a second range of motion.
3. The apparatus of claim 2, wherein the mechanism is manually adjustable via an aperture in the outer case.

4. The apparatus of claim 2, wherein the range of motion of the depressible trigger is manually adjustable via an engagement device coupled to the mechanism.

5. The apparatus of claim 4, wherein the engagement device is coupled to the mechanism through an aperture in the outer case such that the mechanism may be activated from outside the outer case.

6. The apparatus of claim 2, wherein adjustment of the range of motion of the depressible trigger comprises adjustment of an ending position of the depressible trigger after depression by a user.

7. The apparatus of claim 1, wherein the computer program is a game program.

8. The apparatus of claim 7, wherein the mechanism is configured to provide a first range of motion for the depressible trigger associated with a first game program, and a second range of motion for the depressible trigger associated with a second game program.
9. The apparatus of claim 1, wherein the apparatus comprises a game controller configured to operate with a computing device.

10. The apparatus of claim 9, wherein the computing device comprises a video gaming console.



Claims 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,857,454. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application are directed to a removable cover configured to be removably attached to a computer input device, the computer input device comprising a pivoting trigger. The dependent claims are also rejected due to their dependency of rejected independent claims. The claim comparisons are seen below in the chart.

Instant Application 17/098,573
U.S. Patent 10,857,454
31. A removeable cover configured to be removably attached to a computer input device, the computer input device comprising a pivoting trigger, the removable cover comprising: a stop mechanism for adjustment of a range of motion of the trigger, such that when the removable cover is attached to the case of the computer input device: the stop mechanism is disposed entirely within an internal volume defined by a case of the computer input device and the stop mechanism is disposed in a travel path of the of the pivoting trigger.


 

32. The removable cover of claim 31, wherein the stop mechanism is configured to manually adjust an end position of the pivoting trigger.

33. The removable cover of claim 31, wherein the stop mechanism extends from an inner surface of the removable cover into the travel path of the pivoting trigger.

34. The removable cover of claim 33, wherein the stop mechanism extends from a plan different from the plane of the travel path of the pivoting trigger.
35. The removeable cover of claim 31, wherein the stop mechanism includes an end stop portion configured to contact an inner surface of the pivoting trigger.
36. The removeable cover of claim 35, wherein the end stop portion is deformable.
37. The removable cover of claim 31, wherein the removeable cover is configured to be attached to the computer input device without using tools.
38. The removable cover of claim 31, wherein the removeable cover comprises a grip portion configured to attached to a handle of the computer input device.
39. The removeable cover of claim 31, wherein the computer input device comprises a game controller.

17. A removable cover for attachment to a computer input device, the computer input device comprising a case and a depressible trigger pivotally attached to the case, the removable cover configured to be removably attached to the case, the removable cover comprising: a stop mechanism for manual adjustment of a range of motion of the depressible trigger, the stop mechanism affixed to an inner surface of the removable cover such that when the removable cover is attached to the case of the computer input device: the stop mechanism is disposed entirely within an internal volume defined by the case and the stop mechanism is disposed in a travel path of the of the depressible trigger.

18. The removable cover of claim 17, wherein the stop mechanism is configured to manually adjust an end position of the depressible trigger.
19. The removable cover of claim 17, wherein the removable cover is configured to be attached to the case without using tools.

20. The removable cover of claim 17, wherein the removable cover comprises a handle portion configured to be held by a user during operation of the computer input device.





Conclusion
Claims 21-39 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715